DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/27/22 and 11/3/22 have been entered.
Claim Objections
Claims 1, 5, 9, and 13 are objected to because of the following informalities:  
In claim 1 (line 7), change “onto” to - - onto an - -;
In claims 5 and 13 (line 2), change “mask” to - - masking - -;
In claim 9 (line 7), change “onto” to - - onto an - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 have been amended with the limitations of “depositing sputtered etch material onto a sidewall of the patterned masking material” and “removing the patterned masking material along with the sputtered etch material” (emphases added by Examiner).  
The elected species corresponds to the method illustrated in Fig. 7A-8D (See “Response to Election/Restriction”, 5/13/22).  In the elected species, a patterned masking material (104, Fig. 7E-7G) is entirely removed (Fig. 7H) prior to etching the etch material (102, Fig. 8A-8B) (Specification, p 10, lines 16-17 and lines 19-23).  Thus, there is no written support for a “sputtered etch material” deposited on a sidewall of the patterned masking material and removing the patterned masking material along with the sputtered etch material since the patterned masking material was entirely removed prior to etching the etch material so before the existence of “sputtered etch material”.  Claims 2-8 and 20 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections based on their dependencies on claim 1. Claims 11-16 and 19 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections based on their dependencies on claim 9.
Claim 5 adds the limitation of further removing the masking material.  Claim 5 depends on claim 1.  Parent claim 1 states the masking material is patterned (in line 10) and the patterned masking material is removed (in line 16).  There is no written support for a “further” removal of the masking material separate from patterning the masking material (104, Fig. 7E-7F) and removing the patterned masking material (Fig. 7H) within the elected Species (Specification, p 10, lines 15-17).
Claim 13 adds the limitation of further removing the masking material.  Claim 13 depends on claim 9.  Parent claim 9 states the masking material is patterned (in line 10) and the patterned masking material is removed (in line 17).  There is no written support for a “further” removal of the masking material separate from patterning the masking material (104, Fig. 7E-7F) and removing the patterned masking material (Fig. 7H) within the elected Species (Specification, p 10, lines 15-17).

Claims 1-9, 11-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 have been amended with the limitations of “depositing sputtered etch material onto a sidewall of the patterned masking material” and “removing the patterned masking material along with the sputtered etch material” (emphases added by Examiner).  
The elected species corresponds to the method illustrated in Fig. 7A-8D (See “Response to Election/Restriction”, 5/13/22).  In the elected species, a patterned masking material (104, Fig. 7E-7G) is entirely removed (Fig. 7H) prior to etching the etch material (102, Fig. 8A-8B) (Specification, p 10, lines 16-17 and lines 19-23).  Thus, it is unclear to the examiner how the “sputtered etch material” is deposited on a sidewall of the patterned masking material when the patterned masking material was entirely removed prior to etching the etch material.  Furthermore, it is unclear to the examiner how “removing the patterned masking material along with the sputtered etch material” presumably in the same step (due to use of the word “along”) occurs since the patterned masking material was entirely removed prior to etching the etch material so before the existence of “sputtered etch material”.  Claims 2-8 and 20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1. Claims 11-16 and 19 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 9.
Claims 1 and 9 have been amended with the limitations of “depositing sputtered etch material onto a sidewall of the patterned masking material” and “removing the patterned masking material along with the sputtered etch material” (emphases added by Examiner).  
Because “sputtering” was not previously mentioned in the claims, it is unclear to the examiner whether the “sputtered etch material” is resulting from the “etching the etch material” step (claim 1, line 14; claim 9, line 15) or a different etch step altogether.  For the purposes of examination, the examiner interprets the “sputtered etch material” as that resulting from the “etching the etch material” step.  However, appropriate correction and/or clarification is requested. Claims 2-8 and 20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1. Claims 11-16 and 19 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 9.
Claim 5 adds the limitation of further removing the masking material.  Claim 5 depends on claim 1.  Parent claim 1 states the masking material is patterned (in line 10) and the patterned masking material is removed (in line 16).  Thus, it is unclear to the examiner how a “further” removal of the masking material as claimed in claim 5 occurs within the sequence of steps in parent claim 1.  
Claim 13 adds the limitation of further removing the masking material.  Claim 13 depends on claim 9.  Parent claim 9 states the masking material is patterned (in line 10) and the patterned masking material is removed (in line 17).  Thus, it is unclear to the examiner how a “further” removal of the masking material as claimed in claim 13 occurs within the sequence of steps in parent claim 9.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR 20090083776; references to English translation; “Moon”) in view of Du et al. (U.S. 2004/0087153 A1; “Du”).
Regarding claim 1, Moon discloses a method comprising:
Providing a substrate (100, Fig. 2) having an upper surface and a lower surface (p2, line 79- p3, line 82);
Depositing an etch material (104, Fig. 2) onto (as in “on top of”) an upper surface of the substrate (p2, line 79- p3, line 82);
Depositing a sacrificial layer (106, Fig. 2) onto an (as in “on top of”) an upper surface of the etch material (p2, line 79- p3, line 82);
Depositing a masking material (108, Fig. 2) onto an upper surface of the sacrificial layer (p2, line 79- p3, line 82);
Patterning the masking material (108a, Fig. 3) (p4, lines 131-133); 
Patterning the sacrificial layer (106a, Fig. 3) (p4, lines 131-133); 
Etching the etch material (p4, lines 124-129);
Depositing etch material (113, Fig. 3) onto a sidewall of the patterned masking material (108a, Fig. 3) (p5, lines 131-133);
Removing [a portion of] the patterned masking material (108b, Fig. 5) along with the etch material (Fig. 5) (p5, lines 158-160; Fig. 5);
Removing [a portion of] the sacrificial layer (106b, Fig. 5).
Yet, Moon does not disclose the following:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and,
Etching using the generated plasma.
However, Du discloses etching using plasma comprising:
Providing a process chamber (Fig. 4A) ([0037]);
Providing a plasma source (402, Fig. 4A) operatively connected to the process chamber ([0037]);
Providing a substrate support (424, Fig. 4A) within the process chamber ([0037]);
Placing the lower surface of a substrate (422, Fig. 4A) onto the substrate support ([0037]);
Generating a plasma using the plasma source ([0037]); and,
Etching using the generated plasma ([0037]).
This has the advantage of preparing the substrate for plasma etching.  Plasma etching has the advantage of more precision as compared to other etching methods.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Moon with the preparatory steps outlined by Du, so as to utilize a more precise etching method and sufficiently prepare the substrate for that etching method.
Regarding claim 3, Moon discloses the etch material (104, Fig. 2) further comprises a non-volatile metal (p3, lines 82-85).
Regarding claim 7, Moon discloses the sacrificial layer (106b, Fig. 5) further comprises a metallic material (p3, lines 82-85).
Regarding claim 8, Moon discloses the sacrificial layer (106b, Fig. 5) further comprises a dielectric material (p3, lines 82-85).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR 20090083776; references to English translation; “Moon”) as modified by Du et al. (U.S. 2004/0087153 A1; “Du”) as applied to claim 1 above, and further in view of Rodder (U.S. 5,192,706).
Regarding claim 2, Moon and Du disclose removing [at least a portion of] the sacrificial layer (Moon: Fig. 5) but do not disclose it occurs by isotropic etching.  However, Rodder disclose removing a [sacrificial] layer by isotropic etching (col 4, lines 7-10).  This has the advantage of selectively removing a specific layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Moon and Du by isotropic etching the sacrificial layer, as taught by Rodder, so as to selectively remove [at least a portion of] the sacrificial layer.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR 20090083776; references to English translation; “Moon”) as modified by Du et al. (U.S. 2004/0087153 A1; “Du”) as applied to claim 1 above, and further in view of Hareland et al. (U.S. 2004/0118805 A1; “Hareland”).
Regarding claim 6, Moon and Du disclose a sacrificial layer (Moon: 106, Fig. 2; p2, line 79-p3, line 82) but do not disclose it comprises an organic material.  However, Hareland discloses a sacrificial or masking material comprising an organic material ([0021]).  Because both the combination of Moon and Du and Hareland teach methods of using sacrificial masking materials, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of the sacrificial layer comprising organic material.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 9, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR 20090083776; references to English translation; “Moon”) in view of Du et al. (U.S. 2004/0087153 A1; “Du”) and Rodder (U.S. 5,192,706).
Regarding claim 9, Moon discloses a method comprising:
Providing a substrate (100, Fig. 2) having an upper surface and a lower surface (p2, line 79- p3, line 82);
Depositing an etch material (104, Fig. 2) onto (as in “on top of”) an upper surface of the substrate (p2, line 79- p3, line 82);
Depositing a sacrificial layer (106, Fig. 2) onto an (as in “on top of”) an upper surface of the etch material (p2, line 79- p3, line 82);
Depositing a masking material (108, Fig. 2) onto an upper surface of the sacrificial layer (p2, line 79- p3, line 82);
Patterning the masking material (108a, Fig. 3) (p4, lines 131-133); 
Patterning the sacrificial layer (106a, Fig. 3) (p4, lines 131-133); 
Etching the etch material (p4, lines 124-129);
Depositing etch material (113, Fig. 3) onto a sidewall of the patterned masking material (108a, Fig. 3) (p5, lines 131-133);
Removing [a portion of] the patterned masking material (108b, Fig. 5) along with the etch material (Fig. 5) (p5, lines 158-160; Fig. 5);
Removing [a portion of] the sacrificial layer (106b, Fig. 5).
Yet, Moon does not disclose the following:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; 
Etching using the generated plasma; and,
Isotropically etching the sacrificial layer.
Regarding (a)-(f), Du discloses etching using plasma comprising:
Providing a process chamber (Fig. 4A) ([0037]);
Providing a plasma source (402, Fig. 4A) operatively connected to the process chamber ([0037]);
Providing a substrate support (424, Fig. 4A) within the process chamber ([0037]);
Placing the lower surface of a substrate (422, Fig. 4A) onto the substrate support ([0037]);
Generating a plasma using the plasma source ([0037]); and,
Etching using the generated plasma ([0037]).
This has the advantage of preparing the substrate for plasma etching.  Plasma etching has the advantage of more precision as compared to other etching methods.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Moon with the preparatory steps outlined by Du, so as to utilize a more precise etching method and sufficiently prepare the substrate for that etching method.
Regarding (g), Moon discloses removing [at least a portion of] the sacrificial layer (Moon: Fig. 5) but does not disclose it occurs by isotropic etching.  However, Rodder disclose removing a [sacrificial] layer by isotropic etching (col 4, lines 7-10).  This has the advantage of selectively removing a specific layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Moon with isotropic etching the sacrificial layer, as taught by Rodder, so as to selectively remove [a portion of] the sacrificial layer.
Regarding claim 11, Moon discloses the etch material (104, Fig. 2) further comprises a non-volatile metal (p3, lines 82-85).
Regarding claim 15, Moon discloses the sacrificial layer (106b, Fig. 5) further comprises a metallic material (p3, lines 82-85).
Regarding claim 16, Moon discloses the sacrificial layer (106b, Fig. 5) further comprises a dielectric material (p3, lines 82-85).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR 20090083776; references to English translation; “Moon”) as modified by Du et al. (U.S. 2004/0087153 A1; “Du”) and Rodder (U.S. 5,192,706) as applied to claim 9 above, and further in view of Hareland et al. (U.S. 2004/0118805 A1; “Hareland”).
Regarding claim 14, Moon, Du, and Rodder disclose a sacrificial layer (Moon: 106, Fig. 2; p2, line 79- p3, line 82) but do not disclose it comprises an organic material.  However, Hareland discloses a sacrificial or masking material comprising an organic material ([0021]).  Because both the combination of Moon, Du, and Rodder and Hareland teach methods of using sacrificial masking materials, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of the sacrificial layer comprising organic material.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-16, and 19-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                             11/15/2022